AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 1 of 9

In the United States District Court
Por the Southern District of Georgia
Brunswick Division

CHARLES WILLIAMS, :
Petitioner, * CIVIL ACTION NO.: 2:20-cv-94
v. :
LINDA GETER, :
Respondent. *
ORDER

Presently before the Court are the Magistrate Judge's
Report and Recommendation and Petitioner Charles Williams’
(“Williams”) Objections to the Report and Recommendation.

Dkt. Nos. 21, 22. After an independent and de novo review of
the entire record, the Court concurs in part with the Magistrate
Judge’s Report and Recommendation. Dkt. No. 20. Although the
Court does not adopt the entirety of the analysis in the Report
and Recommendation, the Court does agree with the Magistrate
Judge's ultimate conclusion Williams is not entitled to his
requested relief. The Court does not find the Magistrate
Judge's analysis and conclusion on the judicial review arguments
necessary for resolution of this matter, as discussed herein,

but otherwise, adopts his analyses and conclusions of law.

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 2 of 9

DISCUSSION

Williams’ Petition concerns an initial federal sentence
that was later reduced. The original sentence was for 240
months but was later reduced under the First Step Act to 180
months of imprisonment, followed by 8 years of supervised
release. At the time his sentence was reduced in April 2019,
Williams had served 172 months in federal prison and had
accumulated approximately 24 months of good conduct time credit.
As a result, Williams was immediately released from federal
prison and began his term of supervised release.

Approximately four months later, in August 2019, the United
States Probation Office filed a violation report, seeking
revocation of Williams’ supervised release. Williams was taken
into custody and remained in custody until January 2020, when
his supervised release was revoked and he was sentenced to 24
months’ imprisonment, followed by 6 months’ supervised release.
Ultimately, the Bureau of Prisons (“BOP”) calculated Williams’
statutory release date as May 4, 2021. Notably, this
calculation did not include any credit for good conduct time
credits accrued during Williams’ first term of incarceration.

In his Petition, Williams contends the BOP calculated his
release date incorrectly. Williams argues when he was released
from federal prison in April 2019, he had approximately 16

months of good conduct time credit “banked” which should have

 
AO 72A
(Rev. 8/82)

 

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 3 of 9

been credited against his supervised release revocation
sentence. Dkt. Nos. 1, 1-1. At the time he filed his Petition,
Williams was still in federal prison serving that supervised
release revocation sentence, but he has since been released and
is now serving his supervised released term.

Respondent moved to dismiss Williams’ Petition, raising
various grounds. The Magistrate Judge recommends Respondent's
motion to dismiss be granted, and Williams objects to that
recommendation. Dkt. Nos. 20, 21. The Magistrate Judge
concluded Williams is not entitled to any relief because he did
not “overserve” his original sentence and 18 U.S.C. § 3585—the
operative statutory provision in this matter—does not require
the BOP to apply unused good conduct time credit from the
original sentence to Williams’ later supervised release
revocation sentence. Specifically, the Magistrate Judge noted
§ 3585 only requires credit for prior custody be given where the
individual spent time in “official detention,” and Williams’
unused good conduct time credit does not constitute time in
“official detention,” as that term is used in the statute.

Dkt. No. 20 at 3-8 (citing Reno v. Koray, 515 U.S. 50 (1995)).
The Magistrate Judge further explained the weight of authority
demonstrates good conduct time credit accumulated on a prior
sentence cannot be used as credit to reduce or eliminate a later

imposed supervised release revocation sentence. Id.

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 4 of 9

The Magistrate Judge recognized BOP Program Statement
5880.28 addresses the issue of prior custody time credits and
considered Williams’ argument the BOP’s interpretation of that
Program Statement and, therefore, the calculation of his
sentence, is inconsistent with the Program Statement. Id. at 8-
10. The Magistrate Judge concluded, if it was necessary to
consider the Program Statement and the BOP’s interpretation of
the Program Statement due to some ambiguity or silence ona
particular matter, then the BOP’s interpretation would be
entitled to “some deference.” Id. However, the Magistrate
Judge concluded the BOP’s determination regarding the award of
good conduct time credit falls under 18 U.S.C. § 3625, making it
not subject to judicial review. Id.

The Magistrate Judge also recommended dismissal of any
portion of Williams’ Petition by which he sought to assert a
conditions of confinement claim, because such a claim is not
cognizable in a habeas petition. Id. at 11. Finally, the
Magistrate Judge recommended dismissal of the portion of
Williams’ Petition in which he sought immediate release from
federal prison because this request is moot, given that Williams
has already been released from prison. Id. at 11-12.

In his Objections, Williams objects to all of the
Magistrate Judge’s recommendations, except for the portion

dealing with Williams’ conditions of confinement claim. Dkt.

 
AQ72A
(Rev. 8/82)

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 5of9

No. 21. Williams generally re-asserts the same arguments in his
Objections which were previously raised and rejected.

Williams first objects to the Magistrate Judge’s initial
conclusion and recommendation Williams is not entitled to offset
his supervised release revocation sentence with unused good
conduct time credits from his previous term of incarceration.
Specifically, Williams complains the Magistrate Judge relied on
28 C.F.R. § 2.35(b), which states good conduct time credits have
no further effect once a prisoner is released Erom imprisonment.
Dkt. No. 21 at 1-2. Williams argues this Regulation concerns
only release on parole or mandatory release and does not apply
to release in other circumstances. The Magistrate Judge
recognized and properly rejected this argument as a distinction
without a difference. Moreover, the Magistrate Judge merely
referenced § 2.35 as further support for the weight of the
authority supporting his conclusion, as other courts have done.

Williams also argues the Magistrate Judge incorrectly
determined Williams’ good conduct time credit is not time spent
in “official detention” and he did not overserve his original
sentence. Dkt. No. 21 at 2. Williams’ arguments on this point
are conclusory and not supported by any authority. Williams has
not demonstrated the Magistrate Judge's conclusions on these
points were incorrect in any way. The Court concurs in these

conclusions and recommendations and adopts the Magistrate

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 6 of 9

Judge’s analysis on these points here. For these reasons alone,
Petitioner is not entitled to the relief requested and
Respondent’s Motion to Dismiss should be granted.

Williams also objects to the Magistrate Judge’s
recommendation Williams is not entitled to any relief since he
has been released from “custody[.]” Dkt. No. 21 at 4.
According to Williams, a favorable ruling on his Petition could
lead to a potential benefit, such as the equitable reduction of
his term of supervised release. Id. at 5. As explained above,
Williams is not entitled to any of his requested relief, so this
portion of the Magistrate Judge’s recommendation is immaterial.
Nonetheless, the Magistrate Judge’s conclusion on this issue is
correct. In his Petition, Williams asked for release from
detention, but he has now been released from federal prison.
Dkt. No. 20 at 12. This aspect of Williams’ request for relief
is now moot. This does not mean Williams is no longer in
custody for § 2241 purposes. He is still residing at Dismas
Charities, which constitutes “custody.” Dkt. Nos. 17, 18.
However, his release from federal prison moots his request for
release from detention.

Williams raises two additional objections. First, Williams
objects to the Magistrate Judge’s conclusion § 3625 places the
BOP’s calculation of Williams’ sentence beyond judicial review.

Dkt. No. 21 at 3. Second, Williams objects to the Magistrate

 
AO 722A
(Rev. 8/82)

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 7 of 9

Judge's conclusion the BOP’s interpretation of Program Statement
5880.28 is entitled to “some deference.” Id. It was
unnecessary for the Magistrate Judge address these issues,
because, as he discussed in his Report and Recommendation and as
discussed above, the BOP’s credit determination is based on the
plain language of § 3585(b). The Court addresses these two
final objections only briefly.

Regarding deference to Program Statement 5880.28, the
Magistrate Judge concluded, if it was necessary to consider the
Program Statement and the BOP’s interpretation of that
Statement, then the BOP’s interpretation would be entitled to
“some deference.” Dkt. No. 20 at 9 (citing Cook v. Wiley, 208
F.3d 1314 (llth Cir. 2000)). This is an accurate statement of
law, as it pertains to BOP Program Statements, which are akin to
interpretative rules. In his objections, Williams states the
Magistrate Judge overlooked his argument § 3585 is unambiguous
and any interpretation of this statute is not entitled to
deference. The Magistrate Judge did recognize this argument but
concluded § 3585 is unambiguous, only in the opposite direction—
namely, not providing any basis for relief to Williams. The

Magistrate Judge plainly reviewed and considered this argument.}

 

 

1 In his filings, Williams states the BOP’s “warped” interpretation of

its policy regarding credit is unreasonable and not entitled to
deference and then states the statute, § 3585, is “clear on its
face[.J]” Dkt. No. 11 at 14. The Magistrate Judge recounted these
statements, dkt. no. 20 at 8-9, and, thus, could not have “overlooked”

 
AO 72A
(Rev, 8/82)

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 8 of 9

Dkt. No. 20 at 6 (quoting 18 U.S.C. § 3585(b)). The Magistrate
Judge merely noted, if § 3585 was ambiguous or silent ona
particular matter, then the Court could look to Program
Statement 5880.28 and the BOP’s interpretation, which would in
turn be entitled to “some deference.” Williams’ objection to
this portion of the Magistrate Judge’s recommendation is
meritless.

Finally, Williams objects to the Magistrate Judge’s
conclusion § 3625 bars judicial review of the BOP’s calculation
of Williams’ sentence. Williams argues, because he has
challenged the BOP’s calculation as inconsistent with 18 U.S.C.
§ 3585, § 3625 does not bar judicial review. The parties did
not address whether § 3625 bars judicial review in their briefs
on Respondent’s Motion to Dismiss. Moreover, Respondent’s
Motion to Dismiss should be granted for the reasons set forth
above, regardless of the application of § 3625. Therefore, the
Court declines to adopt the Magistrate Judge’s recommendations
related to the application of § 3625.

CONCLUSION

Williams’ Objections are not meritorious and offer little

more than dissatisfaction with the Magistrate Judge’s analyses

and conclusions. Accordingly, the Court OVERRULES Williams’

 

 

Williams’ assertions. Even if the Magistrate Judge had overlooked
these assertions, any such oversight would be immaterial to the
Court's ultimate conclusion.

 
AO 724A
(Rev. 8/82)

 

 

Case 2:20-cv-00094-LGW-BWC Document 22 Filed 08/26/21 Page 9 of 9

Objections and ADOPTS in part the Magistrate Judge’s analyses
and conclusions in his Report and Recommendation as the opinion
of the Court. The Magistrate Judge was not required to address
the application of § 3625, and the Court declines to adopt the
portion of the Magistrate Judge’s Report and Recommendation
analyzing that issue. Nevertheless, the Court GRANTS
Respondent's Motion to Dismiss, DENIES Williams’ § 2241
Petition, DIRECTS the Clerk of Court to CLOSE this case and
enter the appropriate judgment of dismissal, and DENIES Williams

in forma pauperis status on appeal.

  
 
 

SO ORDERED, this , 2021.

 
  
  
 
 

ee

4A GODBEY WOOD, JUDGE
Y STATES DISTRICT COURT
HERN DISTRICT OF GEORGIA

 
